Citation Nr: 9906747	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-05 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension on account of the need 
for the regular aid and attendance of another person or at 
the housebound rate.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.  

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Houston, Texas.  The 
appeal started from the RO's denial of both pension and 
special monthly pension benefits.  By rating action in June 
1993, pension benefits were granted effective from May 1992.  
Special monthly pension continued to be denied.  The Board 
remanded the case in February 1996 for additional medical 
records, Social Security Administration records, a VA 
neurological examination, and the assignment of a separate 
rating under the applicable Schedule for each disability.  
The requested development has been accomplished and the case 
has been returned to the Board.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2. The veteran has been found to be permanently and totally 
disabled for pension purposes due to dementia with 
depression, rated as 50 percent disabling, left foot drop due 
to left peroneal nerve compression at the fibular head, rated 
as 40 percent disabling, lumbar laminectomy, L5-S1, rated as 
40 percent disabling, left ulnar nerve entrapment, rated as 
10 percent disabling, distal sensory polyneuropathy of the 
right leg, rated as 10 percent disabling, cholecystectomy and 
appendectomy, rated as 0 percent disabling, and scleroderma, 
which is rated 0 percent disabling but warrants a 30 percent 
rating; all ratings are schedular ratings under 38 C.F.R. 
Part 4.  There is evidence that he also has subclinical 
pancreatitis and is hepatitis C positive, both of which are 
asymptomatic. 

3.  The veteran is not shown to be blind as defined by VA 
regulations; he is not shown to be a patient in a nursing 
home; he is not shown to require the use of special 
prosthetic or orthopedic appliances and is not bedridden; nor 
does the competent and probative evidence indicate that the 
veteran is currently unable to dress and feed himself, to 
attend to the wants of nature, and/or to keep himself 
ordinarily clean and presentable, or unable to protect 
himself from the hazards or dangers incident to his daily 
environment without care or assistance on a regular basis.  

4. The veteran has no single disability schedularly ratable 
at 100 percent, nor is he factually unable to venture from 
his home and the immediate premises at will.  


CONCLUSION OF LAW

The requirements for entitlement to special monthly pension 
based on the need for the regular aid and attendance of 
another person or at the housebound rate have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.301, 3.351, 3.352, 4.20, 4.25, 4.124a, 4.126, 4.130, 
Diagnostic Codes 5293, 7806, 7318, 8516, 8520, 8521, 9326 
(1998); 38 C.F.R. § 4.132, Diagnostic Codes 9304, 9309 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1993, [redacted] reported that the veteran was 
"substantially confined to personal care of these immediate 
premises" as the result of his disabilities, that his 
disabilities had resulted in his being housebound, and that 
confinement would continue throughout his life.  Ms [redacted] 
also stated that personal care included meals, laundry and 
medical concerns.  

A form, which was signed by a VA physician in May 1993, 
indicates that the veteran was sometimes bedridden, was able 
to leave his home for doctors appointments, used a wooden 
cane to walk because braces were not sufficient, was not 
blind, did not suffer from bowel/bladder incontinence, could 
walk and get around unassisted most of the time, could dress 
and undress himself unassisted, could wash and keep himself 
ordinarily clean and presentable, was not physically and 
mentally able to protect himself from the everyday hazards of 
life, and was not confined to a nursing home, but was cared 
for by Ms. [redacted].  Questions of whether the veteran was in 
need of the aid and attendance of someone else in performing 
the ordinary activities of daily living and whether he was 
housebound, that is, confined to his house or the immediate 
premises, were answered in the affirmative.  A history of 
illness, symptoms complaints and functional limitation and 
examination findings were noted, the latter to include only 
the veteran's height and weight.  Based on a comparison of 
handwriting on the form, it appears that the only data 
written by the physician were diagnoses of depression, 
chronic lower back pain, and peripheral neuropathy, each 
noted to be severe.  

A physician's certificate dated in May 1993 reflects that the 
veteran was indefinitely disabled from work and that he did 
not require supervision or a structured environment; it was 
noted that he presently was in a personal care home.

In March 1994, Randolph W. Evans, M.D., reported that the 
veteran had complaints of paresthesias of the legs, left leg 
weakness, and chronic low back pain.  He had had a lumbar 
laminectomy in 1979.  The veteran reported episodic alcohol 
use and that he was going to AA.  He was termed obese, at 6 
feet and 270 pounds.  He could flex his spine to 70 degrees.  
Mental status was noted to be intact, with appropriate 
behavior and no dysarthria or dysphasia.  The veteran could 
walk without a cane but dragged his left foot.  The examiner 
noted hat the veteran had chronic complaints of low back pain 
with postoperative scarring only, a three-year history of 
sensory polyneuropathy felt to be due to alcohol abuse, and a 
severe left peroneal neuropathy causing a left foot drop with 
no voluntary plantar flexion movement, raising the 
possibility of left sciatic neuropathy.  Dr. Evans stated 
that chronic low back pain and paresis of the distal left 
lower extremity had impaired the veteran's lifting and 
carrying functions; he could lift or carry 5 pounds.  He 
could stand or walk a total of 3 hours in an 8-hour workday, 
with no more than 1/2 hour uninterrupted, due to low back 
pain and left foot drop.  He could sit for 5 hours out of an 
8-hour workday with no more than 1/2 hour uninterrupted due 
to low back pain.  He could never climb, balance, stoop, 
crouch, kneel or crawl due to low back pain, left foot drop 
and polyneuropathy.  His ability to reach, handle, finger and 
feel were affected by decreased sensation of the hand and 
polyneuropathy.  Environmental restrictions were noted to 
involve heights and moving machinery due to his left foot 
drop and slow movements.  

A full battery psychological examination report of March 1994 
was received from Marjorie Clos, Ph.D., who noted that there 
were discrepancies between the written record and information 
provided by the veteran.  The veteran was noted to have a 
long history of drug and alcohol abuse with marijuana, LSD, 
intravenous cocaine, speed and heroin.  Dr. Clos noted that 
in a January 1994 report the veteran stated he had been sober 
for 14 months and attended AA meetings once a week; however, 
when asked by Dr. Clos, he reported slipping.  He had been 
under treatment at the VA since June 1991 for alcohol-related 
neuropathy.  He had been fitted with a brace and walked with 
a cane.  Previous diagnoses had been alcohol dependence and 
organic mood disorder, and peripheral neuropathy with left 
foot drop.  His symptoms included chronic lower back pain, 
chronic leg pain, infrequent auditory and visual 
hallucinations, feelings of hopelessness and worthlessness, 
mood swings, irritability, poor concentration, memory loss, 
flashbacks, and occasional disorientation.  On the mental 
status evaluation, he was described as overweight, clean but 
unkempt looking, unshaven with scruffy hair, and wearing 
clean clothing appropriate to the occasion.  He was noted to 
walk with a cane, favoring his left leg.  His posture was 
normal.  He was pleasant and cooperative in the testing 
situation. but frequently appeared to drift away from the 
subject at hand, so that his speech tended to be 
circumstantial.  He appeared depressed, anxious and self-
effacing.  He had slowed motor activity.  He admitted to 
occasional auditory and visual hallucinations and had 
recently begun experiencing flashbacks of childhood abuse.  
He had preoccupations and suicidal ideations.  Speech was 
slow.  His answers were occasionally irrelevant but he 
realized when he went off on a tangent.  He was oriented to 
time, person and place.  His memory was described as uneven 
and he had difficulty subtracting.  It was occasionally 
necessary to repeat questions.  Abstract reasoning appeared 
to be impaired; he could not offer similarities and 
differences except for concrete items and did not know what 
proverbs were or explain any.  He showed some insight into 
his problems.  He realized that alcohol was destroying him 
but could not give it up entirely.  Judgment was adequate.  

Dr. Clos indicated that the veteran's daily life was 
circumscribed by his physical condition and by poor 
concentration.  He was noted to live in a personal care home.  
He did not work.  He took care of his daily grooming and 
hygiene needs unassisted and remembered to take his own 
medication.  He straightened up his room but could not do 
heavy cleaning.  He did not cook, do dishes or housework.  He 
did drive and drove himself to the examination.  He could use 
money, the phone, the directory and public transportation.  
He went to AA meetings once a week.  He no longer read 
because of a poor memory.  He led a largely sedentary life, 
which revolved around the personal care home where he lived.  
It was noted that due to back pain, he was not able to walk, 
stand or sit for long periods.  He rested a lot during the 
day, slept well at nigh, and had no appetite problem.  He 
showed poor powers of concentration on the task at hand but 
was persistent with a slow pace.  It was noted that he had 
physically deteriorated over the last few years.  The final 
diagnoses were alcohol abuse; mild dementia associated with 
alcohol; post-traumatic stress disorder from childhood abuse 
to be ruled out; a borderline personality disorder with a 
pattern of unstable interpersonal relationships, impulsivity, 
marked shifts of mood to depression, recurrent suicidal 
threats and gestures, chronic feelings of emptiness and 
boredom, and identity disturbance in career, friends goals 
and values; moderate psychosocial stressors of unemployment, 
financial problems and chronic pain; and a global assessment 
of functioning (GAF) of 50 for serious symptoms, suicidal 
ideation, and long and short-term memory impairment.  The 
prognosis was guarded with long-standing substance abuse 
problems and resurgent memories of childhood abuse .  He was 
capable of managing his benefit funds.  

Dr. Clos' assessment of the veteran's activities showed that 
he had fair ability to follow work rules, interact with 
supervisors and function independently, poor or no ability to 
use judgment, deal with work stresses or maintain attention 
and concentration, and good ability to relate to coworkers, 
and deal with the public.  This assessment was reportedly 
supported by his use of alcohol for years and continued 
drinking while attending AA, organic consequences of 
drinking-neuropathy, and impaired memory and attention span.  
His ability to understand, remember and carry out complex job 
instructions or detailed but not complex job instructions was 
poor or absent.  His ability to understand, remember and 
carry out simple job instructions was good.  He reportedly 
was able to function on simple tasks but not on anything that 
required perceptual-motor speed.  He was termed slow.  He was 
described as physically limited from occupational carpentry 
and able to play chess.  His ability to maintain his personal 
appearance, behave in an emotionally stable manner, and 
relate predictably to social situations was termed good.  His 
ability to demonstrate reliability was termed fair.  His 
judgment reportedly was impaired but he seemed to have social 
awareness.  His grooming was passable.  He reportedly showed 
symptoms of child abuse such as use of drugs, depression, 
anxiety, flashbacks, mood shifts, memory loss, and physical 
problems.  

On a VA psychiatric examination in July 1997, the veteran 
reported that he had traveled alone to the examination and 
lived alone in a trailer home.  He stated that he had not 
stopped using alcohol and would have to request readmission 
for detoxification within the next month.  He drank half a 
pint to a fifth of whiskey a day and, at other times, a six-
pack to a case of beer a day, depending on how much he could 
afford to buy.  His only income was Social Security benefits.  
He reportedly had used cocaine as recently as the previous 
week, amphetamine 2-3 months previously, and marijuana on 
several occasions during the previous year.  His multiple 
medications were detailed, and he realized that he mixed them 
with alcohol and that they would be discontinued if he 
continued using alcohol.  He reportedly experienced visual 
and auditory hallucinations, which he detailed.  He 
complained of recurrent moods of depression with suicidal 
thoughts, but he had not harmed himself.  He stated that when 
depressed, he became totally withdrawn and lost his appetite.  
His depressive mood recurred if he missed his medication for 
2-3 days.  He also reported a hard time concentrating and 
remembering, especially what he read.  

On the VA mental status examination in July 1997, the 
examiner specified that the claims file was available and had 
been reviewed.  The veteran was noted to be alert and 
cooperative.  His mood was mildly dysphoric.  Affect was 
appropriate to expressed thought content.  Speech was normal 
in rate and amount with relevant and goal-directed content.  
There was no evidence of hallucinations or delusions.  
Insight was fair and he was oriented.  The diagnostic 
impressions were alcohol dependence; cocaine, cannabis and 
amphetamine abuse; substance abuse induced psychotic 
disorder; mild dementia; and depressive disorder, not 
otherwise specified, in partial remission.  The GAF was at 50 
and had been for the previous year.  The examiner commented 
that the veteran was not housebound or in need of aid and 
attendance secondary to his psychiatric disorder.  He was 
competent to handle his funds.  

On a VA general medical examination in July 1997, the 
examiner specified that the claims file was available and had 
been reviewed.  The veteran related that he cooked and was 
able to dress, undress, bathe, shave and care for his teeth 
by himself.  He was able to urinate and defecate without 
difficulty or incontinence.  He did state that sometimes, 
when his back went out, it was difficult to wipe himself.  He 
reportedly spent the day watching television and listening to 
music due to trouble concentrating.  He reportedly was right-
handed.  The skin examination showed well-healed and 
nontender scars.  Facial, ear, neck, arm, hand and upper 
chest skin was noted to be thick, tight and taut.  He was 
observed to get up and out of a chair without difficulty.  
There was a slight foot drop on the left without impairment 
of the ability to ambulate.  He was able to dress and undress 
without difficulty.  The assessments were left foot drop as 
residuals of left peroneal nerve compression in the fibular 
head, residuals of lumbar laminectomy, left ulna impairment, 
depression, scleroderma, status post cholecystectomy, and 
status post appendectomy.  The examiner commented that the 
veteran had multiple medical problems but the main problem 
was polysubstance abuse and alcohol addiction.  It was noted 
that since he had driven to the examination without 
difficulty, it was seriously doubted that he was homebound.  
He reportedly lived by himself, cooked for himself and could 
manage all of the functions of daily living without any 
particular problem.  The impression was that he was not 
handicapped enough to need aid and attendance or housebound 
status.  

On a VA peripheral nerve examination in July 1997, the 
examiner specified that the claims file was available and had 
been reviewed.  The veteran's medical history included left 
foot and lower extremity, low back and left arm problems.  
The physical examination showed that cranial nerves II 
through XII were normal but cranial nerve VIII was not 
tested.  Motor examination was normal with no pronator drift.  
Strength of the upper extremities was 5/5 with give way in 
the left interossei, wrist extensors and finger extensors, 
wrist flexors and biceps.  There was no associated atrophy or 
fasciculations.  The lower extremities had evidence of 
atrophy in the left pretibial region, greater in the calf 
region.  Detailed motor examination findings and sensory 
examination findings were reported by the examiner. 
Cerebellar finger to nose and rapid alternating movement 
testing was normal.  Gait showed a left foot drop in addition 
to decreased toe walking on the left.  The veteran had some 
difficulties with tandem gait.  

The impressions on the July 1997 VA neurological examination 
were, in essence:  

1.  Status post L5-S1 laminectomy with 
chronic low back pain secondary to lumbar 
spondylosis.  The veteran's low back pain 
would interfere with his ability to 
perform manual labor.  He possibly had 
residual left lower lumbosacral 
radiculopathy.  

2.  Distal sensory polyneuropathy with 
superimposed left peroneal or sciatic 
neuropathy; the veteran probably had an 
alcohol related polyneuropathy with 
superimposed mononeuropathy in the left 
lower extremity.  He continued to have 
severe disability in the left peroneal 
innervated muscles as well as weakness in 
the left tibial innervated muscles.  
These disabilities contributed to his 
inability to return to work. 

3.  Possible history of left ulnar 
neuropathy.  The findings were more 
consistent with a distal sensory 
polyneuropathy.  The examination 
suggested non organic motor findings in 
the left upper extremity.  

4.  Polysubstance abuse with associated 
psychiatric disturbances.  He had a long 
history of psychotic and depressive 
symptoms.  None of his physical 
disabilities reportedly suggested that he 
was housebound or required aid and 
attendance.  Most of his occasional 
problems with performing daily activities 
related to his psychiatric disturbances.  

VA outpatient treatment records show that in September 1997 
the veteran was noted to have had a drink an hour previously 
and he had consumed a six-pack that day.  He had last used 
marijuana the day previously.  He reportedly used cocaine, 
speed, and other drugs several times a week, as available.  
He complained of withdrawal symptoms of shaking, weakness, 
nausea, dizziness, and depression, and gave a history of 
withdrawal seizures and hallucinoses.  He stated that he 
awakened drinking.  He complained of depression which had 
been worse in the previous year.  He reported weight loss of 
80 pounds during the previous year.  He had no appetite and 
was nervous.  He had had suicidal thoughts two days 
previously.  He lived with a girlfriend in a trailer.  He was 
noted to be cooperative with normal motor activity.  Speech 
has a normal rate and volume, and he was alert and oriented.  
There were normal thought processes and content.  The 
assessment was polysubstance dependence with a substance 
induced mood disorder to be ruled out.  GAF was 65.  

The veteran was hospitalized by VA later in September 1997 
for detoxification.  He had complained of nausea, shaking, 
weakness, dizziness, depression, auditory and visual 
hallucinations related to drinking, and suicidal thoughts.  
There were no suicidal/homicidal ideations, or auditory or 
visual hallucinations or delusions.  He had well headed 
abdominal and lumbar surgical scar.  There were left calf 
atrophy, left foot drop, sensory motor deficiency, muscle 
rigidity, and sensory deficit detailed.  Urinalysis was 
positive for cocaine, marijuana and benzodiazepines on 
admission.  The final diagnoses were polysubstance 
dependence, mood disorder probably related to a personality 
disorder with borderline traits or substance induced mood 
disorder, depressed type, alcohol withdrawal, history of 
psychotic depression with severe hallucinosis due to drug use 
of cocaine and amphetamines, hepatitis C, scleroderma, and 
subclinical pancreatitis in asymptomatic status.  GAF was at 
55.  

Burke Center outpatient treatment records show that in 
October 1997 the veteran was seen for complaints of visual 
and auditory hallucinations of a persecutory nature, 
disturbed sleep, crying frequently, memory disturbance, and 
suicidal thoughts without plans.  His mood was euthymic.  
Judgment and insight were poor to fair.  The diagnostic 
impression was major depressive disorder without psychotic 
features with schizoaffective disorder and alcohol dependence 
to be ruled-out.  GAF was at 45.  

VA outpatient treatment clinical records show that in October 
1997 the veteran was requesting emergency medication.  He 
reportedly had been abstinent since detoxification in 
September 1997.  He was alert and cooperative, and appeared 
fairly groomed.  He did not show tremors or psychomotor 
agitation or retardation.  There was no abnormal posturing or 
mannerisms.  Speech was coherent and goal directed.  Mood was 
depressed.  Affect was appropriate.  He denied suicidal or 
homicidal ideations.  There was no overt psychosis.  
Sensorium was clear.  Cognition was grossly intact but showed 
poor concentration and short term memory.  The assessment was 
depression/psychosis, most likely substance induced with 
alcoholism and polysubstance dependence in remission.  

Burke Center outpatient treatment records show that in 
November 1997 the veteran was complaining of variable mood, 
sleep down, energy so-so, variable appetite, episodic 
auditory and visual hallucinations, and passive fleeting 
suicidal ideation at night.  On mental status, he was 
pleasant, friendly and cooperative.  He was fairly groomed 
and dressed.  Speech was normal in rate.  Affect was 
appropriate.  There was no psychomotor retardation or 
agitation.  Thought processes were coherent without flight of 
ideas or loosening of associations.  There were no evident 
psychotic features.  No suicidal/homicidal ideations were 
present.  He was oriented times three.  Memory and 
concentration were grossly intact.  The diagnoses were major 
depression with psychotic features versus mood and psychotic 
disorder secondary to chronic use of abusable substances.  
GAF was estimated to be at 50-55.  

Burke Center outpatient treatment records dated in December 
1997 reflect the veteran's complaints of medication reaction 
with nausea, vomiting and headaches, poor mood, poor sleep, 
occasional fleeting passive suicidal ideations, episodic 
auditory hallucinations of which he was in well control and 
had been coping well.  The mental status examination was 
virtually identical to the findings in November 1997.  The 
diagnosis, likewise, was exactly the same.  He was termed not 
evidencing any imminent danger.  

In February 1998, the veteran was seen at a VA outpatient 
clinic for scleroderma with skin tightness and dysphagia for 
solids.  He was noted to have severely thickened, dry and 
leather like skin with hyperpigmentation of the shoulder and 
upper back as well as global dry skin and tightness.  In 
April 1998, it was shown that his lower esophagus was not 
relaxing completely, which could be related to scleroderma.  
He had symptoms of dysmotility.  Erythematous scaly papules 
and plaques of the face, chest and arms in a photo 
distribution, with tightness of the skin around the neck and 
over the shoulders, were noted.  

The veteran's disabilities, none of which has been 
adjudicated service connected, are currently classified and 
rated as follows:  Dementia, depression, 50 percent under 
Code 9326; left foot drop as residuals of left peroneal nerve 
compression at the fibular head, 40 percent under Code 8521; 
lumbar laminectomy, L5-S1, 40 percent under Code 5293; left 
ulnar nerve entrapment, 10 percent under Code 8516; distal 
sensory polyneuropathy of the right leg, 10 percent under 
Code 8520; cholecystectomy and appendectomy, 0 percent under 
Code 7318; and scleroderma, 0 percent under Code 7806.  


Criteria

38 U.S.C.A. § 1521 provides that "each veteran of a period of 
war who meets the service requirements of this section and 
who is permanently and totally disabled from non-service-
connected disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
38 U.S.C.A. § 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance 38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  38 U.S.C.A. § 1521 is 
implemented by provisions in the Code of Federal Regulations.  
See 38 C.F.R. § 3.351(b), (c), and (d).  

Disability proximately caused by the drinking of a beverage 
to enjoy its intoxicating effects will be considered the 
result of willful misconduct.  See 38 C.F.R. § 3.301(c)(2).  
Similarly, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  
38 C.F.R. § 3.301(c)(3).  

Applicable regulations provide that pension benefits are 
payable at a special, higher rate (with a higher minimum 
income limit) to a veteran who needs regular aid and 
attendance.  38 U.S.C.A. §§ 1502(b), 1521(d); 38 C.F.R. §§ 
3.351(a)(1), 3.352.  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b).  

The criteria for establishing the need for regular aid and 
attendance require that the veteran be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; or that he be a patient in a nursing 
home because of mental or physical incapacity; or that he 
establish a factual need for aid and attendance.  38 U.S.C.A. 
§ 1502(b); 38 C.F.R. §§ 3.351, 3.352.  

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances; the inability of the veteran to feed 
himself; the inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  An individual 
who is bedridden, as that term is defined by regulation, 
meets the criteria for aid and attendance.  Id.

For the purpose of the above, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  

The particular personal function(s) that the claimant must be 
unable to perform must be one of the enumerated disabling 
conditions, but he is not required to satisfy all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222, 224 (1996).  

Regulations further provide that a veteran who does not 
qualify for increased pension based on the need of regular 
aid and attendance of another person shall be entitled to an 
increased pension if, in addition to having a single 
permanent disability evaluated as 100 percent disabling under 
a regular schedular evaluation, the veteran has an additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling, and which involve 
different anatomical segments or bodily systems, or, if in 
addition to having a single permanent disability evaluated as 
100 percent disabling under a regular schedular evaluation a 
veteran is substantially confined as a direct result of his 
disabilities to a dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

On and before November 6, 1996, the rating schedule directed 
that an organic mental disorder, with or without such 
qualifying phrase, would be evaluated according to the 
general formula for organic mental disorders with the 
resulting evaluation reflecting the veteran's entire 
psychiatric picture.  An organic mental disorder was 
characterized solely by psychiatric manifestations.  However, 
neurological or other manifestations of etiology common to 
the mental disorder might be present, and if present, were to 
be evaluated separately as distinct entities under the 
neurological or other appropriate system and combined with 
the evaluation for the mental disorder.  A 50 percent 
evaluation for an organic mental disorder required 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation required 
symptomatology which was less than that required for a 100 
percent evaluation, but which nevertheless produced severe 
impairment of social and industrial adaptability.  A 100 
percent evaluation required impairment of intellectual 
functions, orientation, memory, and judgment together with 
lability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce total social and 
industrial impairment.  38 C.F.R. § 4.132.  

On November 7, 1996, the portions of the Schedule for Rating 
Disabilities applicable to psychiatric disabilities, 
including organic mental disorders, were amended.  Under the 
amended rating schedule, a 50 percent evaluation is assigned 
for dementia and other organic mental disorders that are 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9304, 9326, 9327.  

Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders.  Neurologic deficits or other 
impairments stemming from the same etiology (e.g., a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder under 38 C.F.R. § 4.25.  38 C.F.R. § 
4.126(c).  

As stated in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law or regulation changes after a claim has 
been filed or reopened, but not before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the veteran will apply.  

The highest schedular evaluation for paralysis of the 
peroneal nerve is 40 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 60 percent 
disability rating is warranted where there are symptoms 
analogous to pronounced intervertebral disc syndrome with 
little intermittent relief and persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  The currently assigned 40 percent rating requires 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  

The veteran's left ulnar nerve entrapment is evaluated under 
Diagnostic Code 8516 for paralysis of the ulnar nerve.  In 
rating the minor side, the code provides a 10 percent rating 
for mild incomplete paralysis; a 30 percent rating for 
moderate incomplete paralysis; a 40 percent rating for severe 
incomplete paralysis; and a 60 percent rating for complete 
paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516.  

Under Diagnostic Code 8520, the rating for paralysis of the 
sciatic nerve hinges upon whether such paralysis is complete 
or incomplete.  For incomplete paralysis, as 
and knee impairment.  A 60 percent rating is assigned for 
severe incomplete paralysis with marked muscular atrophy.  A 
40 percent rating is assigned for moderately severe 
incomplete paralysis.  A 20 percent evaluation is warranted 
when it is determined that moderate impairment is shown; a 10 
percent evaluation is warranted for mild impairment.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  

Removal of the gall bladder is assigned a 10 percent 
disability rating for mild symptoms and a 30 percent rating 
for severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 
7318.  

38 C.F.R. § 4.118, Diagnostic Code 7806 provides a 10 percent 
evaluation for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation is for assignment for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement. a 50 percent rating is warranted for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or when it is 
exceptionally repugnant. Scleroderma is rated by analogy to 
eczema in this case.  38 C.F.R. § 4.20.  





Analysis

Initially, the Board notes that the veteran claims are found 
to be well grounded under 38 U.S.C.A. § 5107(a).  That is, he 
has presented claims which are plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well- 
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Aid & Attendance

In order to qualify for special monthly pension on account of 
being in need of the regular aid and attendance of another 
person, the veteran must be helpless or nearly helpless or 
blind.  It is not shown or claimed that the veteran is blind 
to the contemplated degree.  Nor is he shown to be helpless 
or nearly helpless due to his disabilities excluding alcohol 
and drug abuse.  While [redacted] reported in May 1993 
that the veteran needed care for his meals, laundry and 
medical concerns, it has been consistently shown since that 
time that he is able to take care of practically all of his 
activities of daily living without the regular aid and 
attendance of another person.  Although a medical form signed 
by a VA physician in May 1993 indicates that the veteran was 
in need of aid and attendance of someone else in performing 
the activities of daily living and was housebound, it appears 
that most of that certificate was not completed by the 
physician.  Accordingly, it is not accepted as probative 
evidence except as to the reported diagnoses and their 
severity, which appear to have been entered on the form by 
the doctor.  Moreover, regardless of who made them, the 
conclusions as to the veteran's need for aid and attendance 
and housebound status conflict with other information 
provided on the form that indicates he was virtually self-
sufficient in getting around unassisted, dressing and 
undressing, keeping himself ordinarily clean and presentable, 
and the like. 

In March 1994, Dr. Evans reported the veteran's abilities in 
lifting, walking, standing, and sitting that were consistent 
with self-sufficiency, even though other restrictions, mainly 
due to low back pain, left foot drop, polyneuropathy and 
decreased ability to use his hand and slowness, were 
specified.  Dr. Clos' findings in March 1994 indicated that 
the veteran was physically and mentally limited with poor 
concentration.  He lived in a personal care home at that 
time.  Nevertheless, he maintained his daily grooming and 
hygiene needs and remembered to take his own medication.  He 
could straighten up his room, handle money, and use the phone 
and the directory on his own.  His was a sedentary life but 
he was not bedridden by any means, even though he could not 
stand, sit or walk for any extended period of time.  While 
his ability to concentrate was poor, he was slowly 
persistent.  He was capable of managing his benefit funds.  
Even in terms of Dr. Clos' occupational assessment of the 
veteran, his abilities to follow work rules, interact with 
supervisors, function independently, relate to coworkers, 
deal with the public, understand, remember and carry out 
simple job instructions, maintain his personal appearance, 
maintain emotionally stable behavior, relate predictably in 
social situations, and demonstrate reliability were either 
fair or good.  These findings do not support a helpless or 
nearly helpless state, or that the veteran is mentally and 
physically incapable of protecting himself from the hazards 
incident to his daily environment.  

Similarly, the VA findings in July 1997 showed that the 
veteran was significantly impaired by active alcohol and drug 
use but was still able to take care of himself.  He was 
oriented on the mental status examination.  He had moved to 
live in a trailer home by himself, and there was no 
indication that he was not able to do this successfully.  He 
was alert and cooperative.  He attended the examination 
alone.  The examiner was of the opinion that the veteran's 
mental impairment from drug and alcohol abuse-a psychotic 
disorder, mild dementia and a depressive disorder- had not 
resulted in a need for the regular aid and attendance of 
another person.  Specifically, on the general medical 
examination, the veteran was reported to take care of himself 
in every way: cooking, eating, hygiene, needs of nature, 
dressing/undressing.  The examiner stated from his 
observations on this examination that, while the veteran's 
predominant problem was polysubstance abuse and alcohol 
addiction, he could manage all of his functions of daily 
living without any particular problem and was not handicapped 
enough to need the regular aid and attendance of another 
person.  On the peripheral nerve examination, he showed left 
foot drop, low back pain relative to residuals of a lumbar 
laminectomy, left upper extremity neuropathy, and the 
polysubstance abuse/psychiatric disturbance.  Nevertheless, 
the tested cranial nerves, upper extremity muscle strength, 
lower extremity muscle atrophy and weakness, sensory deficits 
overall, vibratory sense deficits, joint position sense 
findings, remaining gait ability, and straight leg raising 
were not sufficient to support a finding of helplessness in 
the activities of daily living.  The examiner concluded that 
none of the veteran's physical disabilities required the aid 
and attendance of another person.  

Both VA and Burke Center outpatient treatment records dated 
since the July 1997 examinations do not show a real decline 
in the veteran's abilities.  While he had symptoms primarily 
of drug/alcohol dependence and withdrawal, his mental status 
consistently showed that he was oriented with basically 
normal speech and normal thought content and processes.  The 
most recent findings in late 1997 depict virtually no mental 
status impairment. 

Essentially, the complete clinical evidence establishes that 
the veteran is not in need of the regular aid and attendance 
of another person, under the applicable criteria in 
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.351, 3.352.  

Housebound

In regard to entitlement to special monthly pension at the 
housebound rate, the veteran's disabilities with ratings 
include: Dementia, depression, 50 percent under Code 9326; 
left foot drop as residuals of left peroneal nerve 
compression at the fibular head, 40 percent under Code 8521; 
lumbar laminectomy, L5-S1, 40 percent under Code 5293; left 
ulnar nerve entrapment, 10 percent under Code 8516; distal 
sensory polyneuropathy of the right leg, 10 percent under 
Code 8520; cholecystectomy and appendectomy, 0 percent under 
Code 7318; and scleroderma, 0 percent under Code 7806.  When 
he was hospitalized in February 1997, the diagnoses included 
hepatitis C positive and evidence of subclinical 
pancreatitis, asymptomatic.  As the hospital report indicates 
that he was asymptomatic, without any abdominal symptoms or 
pain, neither of those disorders would warrant a rating in 
excess of zero percent.  38 C.F.R. § 4.155, Diagnsotic Codes 
7345, 7347.

Review of the rating schedule does not reveal any disability 
for which the veteran has been assigned a rating by the RO 
would allow a 100 percent disability rating.  Code 9326 
requires total occupational and social impairment due to 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name to qualify for a schedular rating of 100 percent 
under the current criteria.  The evidence of his mental 
impairment shows that he is not so disoriented, anti-social, 
grossly impaired in his thought processes or 
communication/speech, forgetful, dangerous to himself or 
others, or even intermittently unable to perform the 
activities of daily living so as to qualify for this total 
rating.  Similarly, under the old criteria for a 100 percent 
rating, he is not shown to suffer from impairment of 
intellectual functions, orientation, memory, and judgment 
together with lability and shallowness of affect of such 
extent, severity, depth, and persistence as to produce total 
social and industrial impairment.  Additionally, his GAF 
scores clearly have not been

consistent with a totally disabling mental disorder.  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  

It is noted that the veteran's scleroderma flared in 1998, 
and appears to warrant a rating in excess of zero percent as 
assigned by the RO.  Nevertheless, the assignment of even a 
30 percent rating would not afford a basis for meeting the 
percentage requirements for housebound benefits.  

The veteran is assigned the highest schedular rating for foot 
drop under Code 8521.  The highest schedular rating for 
intervertebral disc syndrome from residuals of a lumbar 
laminectomy is 60 percent, Code 5293.  The highest schedular 
rating for left ulnar impairment is 60 percent, Code 8516.  
The highest schedular rating for paralysis of the sciatic 
nerve is 80 percent under Code 8520.  The highest schedular 
rating for residuals of cholecystectomy/appendectomy under 
Code 7318 is 30 percent.  The highest schedular rating for 
scleroderma as analogous to eczema under Code 7806 is 50 
percent.  The veteran is not claiming that any of his 
disabilities is worse than currently rated, and the complete 
clinical evidence does not show that the current ratings are 
inadequate or inapplicable to the manifestations that are 
actually shown.  

Absent one permanent disability evaluated as 100 percent 
disabling, the veteran's claim for housebound benefits must 
be denied.  38 C.F.R. § 3.351(d).  Even if he were housebound 
in fact, which is clearly and expressly controverted by the 
clinical evidence in this case, his failure to have any 
single disability ratable as 100 percent under the schedule 
precludes the housebound rate in his case. 

Doubt Consideration

Under the benefit of the doubt doctrine established by 
Congress, 38 U.S.C.A. § 5107(b), when the evidence is in 
relative equipoise, the law dictates that the veteran 
prevails.  However, in view of the above, the Board is of the 
opinion that the preponderance of the evidence is against the 
veteran's claim and that he has not satisfied the burden of 
proof required for favorable action on the appeal.


ORDER

Special monthly pension on account of the need for the 
regular aid and attendance of another person or at the 
housebound rate is denied.  




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

- 22 -


